                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS

TIARE TECHNOLOGY, INC.,                          No. 2:21-CV-00151-JRG-RSP

                   Plaintiff                     JURY TRIAL DEMANDED

       v.

FIVE GUYS ENTERPRISES, LLC,

                   Defendant.


 UNOPPOSED MOTION FOR 15-DAY EXTENSION TO RESPOND TO COMPLAINT

       Defendant Five Guys Enterprises, LLC (“Defendant”) by and through the undersigned

counsel, hereby respectfully moves the Court for a 15-day extension of time to respond to the

original complaint, from July 27, 2021 to August 11, 2021. This motion is unopposed by Plaintiff

Tiare Technology, Inc. (“Plaintiff”).

       Defendant previously requested and received a total of 45 days extension to respond to the

original complaint. Dkt. Nos. 7, 8. Defendant has requested, and Plaintiff has consented to, an

additional 15 day extension, subject to the approval of the Court.

       Defendant requests this additional extension in good faith in view of their upcoming

deadline to respond to the complaint, and not for purposes of delay.

       A proposed order is submitted herewith.
Dated: July 21, 2021               Respectfully Submitted,

Co-Counsel:

Jacob S. Wharton                   By: Lowell D. Mead
Jacob.wharton@wbd-us.com               Lowell D. Mead
WOMBLE BOND DICKINSON (US) LLP         lmead@cooley.com
1 West Fourth Street                   COOLEY LLP
Winston-Salem, NC 27101                3175 Hanover Street
Telephone: 336-747-6609                Palo Alto, CA 94304-1130
Facsimile: 336-726-6985                Telephone: +1 650 843 5000
                                       Facsimile: +1 650 849 7400

Attorneys for Defendant            Attorneys for Defendant
FIVE GUYS ENTERPRISES, LLC         FIVE GUYS ENTERPRISES, LLC




                                 -2-
                             CERTIFICATE OF CONFERENCE


       The plaintiff is unopposed to the relief requested herein.


                                            /s Lowell D. Mead
                                             Lowell D. Mead




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). As such, this document was served on all counsel who are

deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed. R.

Civ. P. 5(d) and Local Rule CV-5(e), all other counsel of record not deemed to have consented to

electronic service were served with a true and correct copy of the foregoing by U.S. First Class

mail on July 21, 2021.

                                            /s Lowell D. Mead
                                             Lowell D. Mead




                                                -3-
